Exhibit 10.1

OLLIE’S BARGAIN OUTLET, INC.

6295 Allentown Boulevard — Suite A

Harrisburg, Pennsylvania 17112

November 18, 2015

Jay Stasz

2083 Montane Drive East

Golden, CO 80401

Dear Jay:

This letter (the “Agreement”) will set forth the terms of your employment with
Ollie’s Bargain Outlet, Inc. (the “Company”), an indirect, wholly-owned
subsidiary of Ollie’s Bargain Outlet Holdings, Inc. (“OBO Holdings”).

WHEREAS, the Company desires to employ you and you desire to be employed by the
Company on the terms and conditions set forth in the Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
contained herein, the parties hereto agree as follows:

1. Effective Date; Term. Your employment hereunder shall commence effective upon
November 18, 2015 (the “Effective Date”) and continue until terminated in
accordance with Section 7 hereof. The period of your employment with the Company
as set forth in this Section 1 is referred to herein as the “Term of
Employment.”

2. Duties, etc. During the Term of Employment you will be the Senior Vice
President of Finance and Chief Accounting Officer. In this capacity, you will
perform the duties typically assigned to such a position, and shall report to
the Executive Vice President and Chief Financial Officer. You will be
accountable to, and will also have such powers, duties and

 

1



--------------------------------------------------------------------------------

responsibilities as may from time to time be prescribed by, the Executive Vice
President and Chief Executive Officer of the Company; provided, that such duties
and responsibilities are consistent with the position of Senior Vice President
of Finance and Chief Accounting Officer. You will perform and discharge your
duties and responsibilities faithfully, diligently and to the best of your
ability. You will devote substantially all of your working time and efforts to
the business and affairs of the Company Group (as defined in Section 6);
provided, however, that the foregoing shall not restrict your engaging in civic,
charitable and personal investment activities which do not materially affect
your availability to any member of the Company Group during working time.

3. Base Salary. As compensation for all services provided by you during the Term
of Employment, and subject to your performance in accordance with the terms of
this Agreement, the Company shall pay you a base salary at a rate of $250,000
per annum (the per annum amount in effect from time to time being referred to
herein as the “Base Salary”). All payments under this Section 3 will be made in
accordance with the regular payroll practices of the Company. The amount of Base
Salary shall be reevaluated annually by the Compensation Committee of the Board
of Directors of OBO Holdings, or, if no such committee exists, the Board of
Directors of OBO Holdings (the “Board”), with the input of the Chief Executive
Officer of the Company; provided, that the Base Salary may not be reduced to an
amount below $250,000. Your Base Salary for 2015 will be pro-rated for the
actual number of days you are employed in the calendar year 2015.

4. Performance Bonus. In addition to your Base Salary, you will be eligible for
an annual bonus (the “Bonus”) for each fiscal year during the Term of
Employment. As indicated in the following table, with respect to each fiscal
year during the Term of Employment, if

 

2



--------------------------------------------------------------------------------

Company EBITDA for such fiscal year: (a) equals the Target EBITDA for such
fiscal year, your Bonus for such fiscal year shall be equal to 50% of your Base
Salary, (b) is equal to or less than the Minimum EBITDA Threshold for such
fiscal year, your Bonus for such fiscal year shall be $0, (c) is equal to or
greater than the Maximum EBITDA Threshold for such fiscal year, your Bonus for
such fiscal year shall be 80% of your Base Salary, or (d) is greater than Target
EBITDA but less than the Maximum EBITDA Threshold for such fiscal year, or is
less than Target EBITDA but greater than the Minimum EBITDA Threshold for such
fiscal year, your Bonus for such fiscal year shall be determined by
interpolating on a straight line basis between the Bonus amounts set forth in
the following table and the corresponding level of Company EBITDA.

 

Company EBITDA for fiscal year:

   Bonus Amount

Equal to or greater than Maximum EBITDA Threshold

   80% of Base Salary

Equal to Target EBITDA

   50% of Base Salary

Equal to or less than Minimum EBITDA Threshold

   $0

You must be employed on the last day of any fiscal year and the day payments are
made in order to be eligible for a Bonus for that fiscal year. The Bonus for
each fiscal year shall be paid to you at the same time that other senior
executives of the Company receive bonus payments, but in no event later than
April 15 of the fiscal year following the fiscal year to which the Bonus
relates.

 

3



--------------------------------------------------------------------------------

For purposes of this Agreement:

“Company EBITDA” shall mean, with respect to a fiscal year of OBO Holdings, the
sum of (without duplication): (a) Consolidated Net Income for such fiscal year
and (b) to the extent Consolidated Net Income has been reduced thereby, (i) all
income taxes of the Company Group recorded as a tax provision in accordance with
GAAP for such period (other than income taxes attributable to items (a), (b),
and (f) included in the definition of Consolidated Net Income),
(ii) Consolidated Interest Expense, and (iii) Consolidated Non-Cash Charges, all
as determined on a consolidated basis for the Company Group in accordance with
GAAP, and (iv) any non-cash equity compensation expense and store closing costs.
The components of Company EBITDA will be determined by the independent auditor
of the Company Group in accordance with GAAP.

“Consolidated Interest Expense” shall mean, with respect to a fiscal year of OBO
Holdings, the sum of (without duplication): (a) the aggregate of the interest
expense of the Company Group for such fiscal year determined on a consolidated
basis in accordance with GAAP and (b) the interest component of capitalized
lease obligations accrued by the Company Group during such period as determined
on a consolidated basis in accordance with GAAP, less (c) the amount of any
interest income received by the Company Group during such fiscal period and
(d) deferred financing costs and bank administration fees.

“Consolidated Net Income” shall mean, with respect to a fiscal year of OBO
Holdings, the aggregate net income (or loss) of the Company Group for such
fiscal year on a consolidated basis, determined in accordance with GAAP, which
shall reflect the full charge resulting from the payment by the Company Group of
any base salary, bonus compensation (including without limitation the Bonus) or
other payment to any person pursuant to any employment agreement with any member
of the Company Group; provided, that there shall be excluded from the

 

4



--------------------------------------------------------------------------------

calculation thereof: (a) after-tax gains and losses from asset sales or
abandonments or reserves relating thereto, (b) after-tax items classified as
extraordinary gains or losses, (c) the net income (or loss) of any subsidiary of
OBO Holdings to the extent that the declaration of dividends or similar
distributions by that subsidiary is restricted by a contract, operation of law
or otherwise, (d) the net income (or loss) of any other person or entity, other
than a subsidiary of OBO Holdings, except to the extent of cash dividends or
distributions paid to the Company Group by such other person or entity, (e) in
the case of a successor to any member of the Company Group by consolidation or
merger or as a transferee of the assets of such member of the Company Group, any
net income (or loss) of the successor corporation prior to such consolidation,
merger or consolidation of assets, (f) management fees, if any, paid by the
Company Group to the CCMP Stockholders (as defined in the Stockholders’
Agreement) and their affiliates and (g) the after-tax impact of nonrecurring
items of income and expense that are included in the determination of net income
related to: (i) executive officer severance payments, (ii) discontinued
operations, (iii) insurance losses and recoveries, (iv) write-up/write-down of
assets related to acquisitions, (v) cumulative effects of accounting changes and
(vi) securities registration expenses.

“Consolidated Non-Cash Charges” shall mean, with respect to a fiscal year of OBO
Holdings, the aggregate depreciation and amortization of the Company Group
reducing Consolidated Net Income of the Company for such fiscal year.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time.

“Maximum EBITDA Threshold”, “Minimum EBITDA Threshold” and “Target EBITDA” shall
mean, for any fiscal year of OBO Holdings, such amounts as shall be determined

 

5



--------------------------------------------------------------------------------

by the Compensation Committee of the Board, or, if no such committee exists, the
Board (in each case, with the CCMP Consent); provided, that the Maximum EBITDA
Threshold shall in no event be more than 15% higher than the Target EBITDA and
the Minimum EBITDA Threshold shall in no event be more than 15% lower than the
Target EBITDA; provided, further, that after setting the Maximum EBITDA
Threshold, Minimum EBITDA Threshold and Target EBITDA for any fiscal year, the
Compensation Committee of the Board, or, if no such committee exists, the Board
(in each case, with the CCMP Consent) may subsequently adjust such amounts in
the event of any acquisition, disposition or other material transaction or event
with respect to the Company Group with a view to maintaining the incentive
nature of the Bonus.

5. Stock Options; Benefits.

(a) On or promptly following the Effective Date, you shall be granted stock
options to purchase 50,000 shares of common stock of OBO Holdings, Inc. (the
“Option”). The Option shall be issued pursuant to, and shall be subject to the
terms and conditions of, the OBO Holdings, Inc. 2015 Equity Incentive Plan and
OBO Holdings, Inc. 2015 Equity Incentive Plan Nonqualified Stock Option Award
Agreement substantially in the form attached hereto as Exhibit A.

(b) You will be eligible to receive three weeks, or fifteen (15) days, of Paid
Time Off (“PTO”) per year, pro-rated for partial years. Beginning with your 6th
calendar year of employment with the Company, you will be eligible to receive
twenty (20) days of PTO per year. You will not be entitled to any cash,
severance payment or other compensation for PTO not taken, and unused PTO may be
carried over up to a maximum of five (5) days to succeeding

 

6



--------------------------------------------------------------------------------

years. You will be eligible to participate in, all benefit and welfare plans
made generally available to senior management executives of the Company
(including health, dental, vision, short and long term disability, life and
AD&D, and business travel accident insurance plans), as in effect from time to
time, all subject to plan terms and generally applicable Company policies. From
the Effective Date through your Termination Date (as defined in Section 6), you
will also be entitled to an annual automobile allowance in the amount of $12,000
(the “Auto Allowance”). The Auto Allowance shall be pro-rated for the actual
number of days you are employed in the calendar year 2015. You will be entitled
to receive prompt reimbursement for all reasonable expenses incurred by you in
performing services hereunder, including all expenses of travel while on
business or at the request of and in the service of the Company; provided, that
such expenses are incurred and accounted for in accordance with the policies and
procedures reasonably established by the Company.

6. Ollie’s will provide you with a $75,000 lump sum relocation check, less
applicable withholding, on the first regularly scheduled pay period following
the Effective Date (“Relocation Allowance”). In addition, the Company will
reimburse you up to $10,000 in travel expenses for travel to and from Colorado
before your relocation to Harrisburg, Pennsylvania (“Travel Reimbursement”). You
will be reimbursed up to $1,600 per month for temporary housing (“Temporary
Housing Benefit”), provided that such Temporary Housing Benefit shall continue
for a period of a maximum of 6 months from the date you first incur expenses for
which you seek reimbursement. Any of the foregoing reimbursable expenses shall
be accounted for by you and be subject to the reasonable review and approval of
the Company prior to payment. The Relocation Allowance, Travel Reimbursement,
and Temporary Housing Benefit shall be referred to collectively herein as the
“Relocation Expenses.” If your employment ends for any reason,

 

7



--------------------------------------------------------------------------------

the Relocation Expenses shall be repaid to the Company according to the
following schedule: (a) 100% if employment is ended at or within 12 months, and
(b) 50% is employment is ended between 12 and 24 months. For the avoidance of
doubt, in the event of a termination that triggers the repayment obligations of
this paragraph, the Relocation Allowance shall be repaid to the Company in cash,
and not by transfer of title or lien on any property.

7. Termination of Employment; Severance Payments. You or the Company may
terminate your employment at any time and for any reason by giving written
notice to the other in accordance with the terms of this Agreement; provided,
that (i) the Company shall provide you with at least thirty (30) days’ prior
written notice in the case of termination of your employment without Cause (as
defined below), excluding a termination due to death or Disability (as defined
below) and (ii) you shall provide the Company with at least thirty (30) days’
prior written notice in the case of your termination of employment without Good
Reason (as defined below). During the period following any notice of termination
of employment through the Termination Date, the Company reserves the right to
require you to not be in the Company’s offices and/or not to undertake all or
any of your duties or responsibilities, in each case, without such action
constituting Good Reason. During any such period, you remain a service provider
to the Company Group with all duties of fidelity and confidentiality to such
persons and subject to all terms and conditions of your employment and should
not be employed or engaged in any other business. The parties’ rights and duties
in the event of a termination of employment are as set forth below.

(a) If (x) the Company terminates your employment without Cause (but excluding
any termination due to your death or Disability), or (y) you terminate your
employment for Good Reason, the Company will, in lieu of any other payments or
benefits

 

8



--------------------------------------------------------------------------------

hereunder or otherwise, (i) continue to pay your Base Salary for a period of
twelve (12) months after the Termination Date (the “Severance Period”), and
(ii) continue to life insurance benefits to the extent permitted under such
plans until the earlier of (x) the end of the Severance Period and (y) the date
you have commenced new employment; provided, that you make such affirmative and
timely COBRA or other elections as are required for such benefits to continue;
provided, further, that any such life insurance continuation shall be treated as
taxable compensation to you to the extent necessary to avoid adverse tax
consequences on the Company or you resulting from the provision of tax free
benefits to you. Any obligation of the Company to you under this paragraph is
conditioned, however, upon your signing a release of claims in the form attached
hereto as Exhibit B (as may be updated and revised by the Company to comply with
applicable law to achieve its intent, the “Release”) within twenty-one (21) days
following the Termination Date and upon you not revoking the Release within
seven (7) days thereafter, and is further conditioned upon your continuing
compliance with the provisions of Sections 8 and 9. The cash severance set forth
in Section 6(a)(i) will be made in the form of salary continuation, and will
begin at the Company’s next regular payroll period following the effective date
of the Release (i.e., once it becomes irrevocable), but shall be retroactive to
the Termination Date; provided, that if the date on which such salary
continuation may commence can occur in your immediately subsequent taxable year
assuming the Release becomes irrevocable on the twenty-eighth (28th) day
following the Termination Date, then payment shall commence in the immediately
subsequent taxable year and otherwise in accordance with the terms of this
Section 6(a). Notwithstanding anything to the contrary herein, in the event of a
breach of Section 8 or Section 9, you shall have no right to receive (or
continue to receive) any amounts under this paragraph, and the Company shall
retain any and all rights to pursue other available remedies (whether at law or
equity) for any such breach.

 

9



--------------------------------------------------------------------------------

(b) If (x) the Company terminates your employment for Cause, (y) you terminate
your employment without Good Reason, or (z) your employment terminates by reason
of your death or Disability, the Company will, in lieu of any other payments or
benefits hereunder or otherwise (including without limitation any severance
payments), pay you any Base Salary earned but not paid through the Termination
Date.

You hereby acknowledge and agree that, other than the payments described in this
Section 7, upon the Termination Date you shall not be entitled to any other
severance payments or benefits of any kind under any Company benefit plan or
severance policy generally available to the Company’s employees or otherwise.
For purposes of this Agreement:

“Cause” shall mean (i) a material breach by you of any agreement between you on
the one hand and any one or more members of the Company Group on the other hand
(including, without limitation, agreements which may have other parties) or any
written lawful policy of any member of the Company Group, including, without
limitation, any breach by you of any restrictive covenants by which you are
bound (including, without limitation, Sections 8 and 9 hereof), or the failure
or refusal by you to substantially perform the duties required of you as an
employee of the Company, (ii) misappropriation or theft of the funds or property
of any member of the Company Group, (iii) your conviction of, or plea of guilty
or nolo contendere to, any fraud, misappropriation, embezzlement or similar act,
felony or crime involving dishonesty or moral turpitude, (iv) your commission of
any act involving willful misconduct or gross negligence or your failure to act
involving material nonfeasance, (v) your engaging in any act of dishonesty,
violence or threat of violence (including any violation of federal securities
laws)

 

10



--------------------------------------------------------------------------------

which is or could reasonably be expected to be injurious to the financial
condition or business reputation of any member of the Company Group, (vi) a
finding by the Board that you breached any of your fiduciary duties to any
member of the Company group or any of their respective stockholders, or
(vii) your habitual drunkenness or substance abuse which materially interferes
with your ability to discharge your duties, responsibilities and obligations to
any member of the Company Group.

“Company Group” shall mean OBO Holdings and its direct and indirect
subsidiaries.

“Disability” shall mean any illness, injury, accident or condition of either a
physical or psychological nature which, despite reasonable accommodations,
results in your being unable to perform substantially all of the duties of your
employment with the Company Group for a period of ninety (90) consecutive days
or one hundred eighty (180) total days during any period of three hundred
sixty-five (365) consecutive days.

“Good Reason” shall mean, without your consent, (i) the Company’s material
violation of its obligations under this Agreement, (ii) a material reduction in
your authority, compensation, perquisites, position or responsibilities, other
than any reduction in compensation or perquisites which affects all of the
Company’s senior executives on a substantially equal or proportionate basis, or
(iii) a relocation of the Company’s primary business location by more than 25
miles. In order to invoke a termination for “Good Reason,” you shall provide
written notice to the Board of the existence of one or more of the conditions
constituting “Good Reason” within thirty (30) days following the initial
existence of such condition or conditions, specifying in reasonable detail the
conditions constituting “Good Reason,” and the Company shall have thirty
(30) days following receipt of such written notice (the “Cure Period”) during
which it may cure the condition if such condition is subject to cure. In the
event that the Company fails to remedy the

 

11



--------------------------------------------------------------------------------

condition constituting “Good Reason” during the applicable Cure Period, your
resignation for Good Reason must occur, if at all, within thirty (30) days
following the expiration of the Cure Period.

“Stockholders’ Agreement” shall mean that certain Stockholders’ Agreement of OBO
Holdings, Inc., entered into as of July 15, 2015, by and among OBO Holdings and
the stockholders listed on the signature pages thereto, as such agreement may be
amended from time to time.

“Termination Date” shall mean the date your employment with the Company
terminates, regardless of the reason. Upon termination of your employment by
either you or the Company as provided herein, all rights, duties and obligations
of you and the Company to each other pursuant to this Agreement shall cease,
except as otherwise expressly provided in this Agreement (including, without
limitation, Sections 4, 6, 7, 8, 9, 10, 11, 13, 14, and 17 hereof).

8. Confidentiality; Proprietary Rights. Without the written consent of the
Board, you will not during or after the Term of Employment: (a) disclose to any
person or entity (other than any disclosure during the Term of Employment to a
person or entity to which such disclosure is in your reasonable judgment
necessary or appropriate in connection with the performance of your duties as an
executive officer of any member of the Company Group), any confidential,
proprietary or trade secret information obtained by you while in the employ of
any member of the Company Group, or (b) use any such information to the
detriment of any member of the Company Group; provided, however, that the
restrictions in clause (a) of this sentence shall not apply to information that
is generally known to the public other than as a result of unauthorized
disclosure by you.

 

12



--------------------------------------------------------------------------------

All inventions, developments, methods, processes and ideas conceived, developed
or reduced to practice by you during your employment, and for six (6) months
thereafter, which are directly or indirectly useful in, or relate to, the
business of or products or services provided by or sold by any member of the
Company Group shall be promptly and fully disclosed by you to an appropriate
executive officer of the Company (accompanied by all papers, drawings, data and
other materials relating thereto) and shall be the exclusive property of the
Company (or another member of the Company Group specified by the Company). You
will, upon the Company’s request and at its expense (but without any additional
compensation to you), execute all documents reasonably necessary to assign your
right, title and interest in any such invention, development, method or idea
(and to direct issuance to the Company (or another member of the Company Group
specified by the Company) of all patents or copyrights with respect thereto).

9. Restricted Activities. You acknowledge that in your employment with the
Company you will have access to confidential, proprietary and trade secret
information which, if disclosed, would assist in competition against the Company
Group and that you will also generate goodwill for the Company Group in the
course of your employment. Therefore, you agree that the following restrictions
on your activities during and after your employment are necessary to protect the
goodwill, confidential information and other legitimate interests of the Company
Group:

(a) During the Non-Competition Period (as defined below), neither you nor any of
your affiliates will compete, or undertake any planning to compete, in any way
(whether directly or indirectly as an officer, director, employee, owner,
investor, joint venturer, independent contractor or otherwise) with the Company
Group. Specifically, but without limiting the foregoing, you will not work or
provide services, in any capacity, whether as an

 

13



--------------------------------------------------------------------------------

employee, independent contractor or otherwise, whether with or without
compensation, to any person or entity who is engaged in any business that is
competitive with the business of the Company Group, as conducted or in planning
(i.e., the Company Group has taken material steps in implementing such plan)
during your employment with the Company. A competitive business shall, without
express or implied limitation, include any person or entity in the business of
the retail sale, direct marketing or wholesale of discounted or closeout
merchandise in any state where the Company Group does business or in any state
contiguous to a state in which the Company Group does business. You understand
and agree that ownership of less than 5% of the outstanding stock of any
publicly-traded corporation will not in and of itself be deemed to result in any
competition with the Company Group. For purposes of this Agreement,
“Non-Competition Period” shall mean the period during the Term of Employment and
for one (1) year thereafter.

(b) During the Non-Competition Period, neither you nor any of your affiliates
will recruit, offer employment to, employ, engage as a consultant or independent
contractor, lure or entice away any person or entity who (i) is on or at any
time after the date hereof, an employee of any member of the Company Group or
providing services to any member of the Company Group as a consultant or
independent contractor, or otherwise persuade any such person or entity to
reduce or otherwise change the extent of such person’s or entity’s relationship
with any member of the Company Group or (ii) was an employee of any member of
the Company Group or providing services to any member of the Company Group as a
consultant or independent contractor, in each case, at any time within twelve
(12) months following the date of cessation of employment or services of such
person or entity with the Company Group, or otherwise persuade any such person
or entity during such twelve (12) month period to reduce or otherwise change the
extent of such person’s or entity’s relationship with any member of the Company
Group.

 

14



--------------------------------------------------------------------------------

(c) During the Non-Competition Period, you shall not make any negative,
disparaging, detrimental or derogatory remarks or statements (written, oral,
telephonic, electronic, or by any other method) about the Company Group or any
of its affiliates, owners, partners, managers, directors, officers, employees or
agents, including, without limitation, any remarks or statements that would
adversely affect in any manner (i) the conduct of the Company Group’s business
taken as a whole or (ii) the business reputation or relationships of the Company
Group and/or any of its past or present officers, directors, agents, employees,
attorneys, successors and assigns. Notwithstanding the foregoing, nothing in
this Section 8(c) shall prevent you from making any truthful statement to the
extent, but only to the extent required by law, legal process or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction over you.

In signing this Agreement, you give the Company assurance that you have
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed on you under Section 8 and this Section 9. You
agree that these restraints are necessary for the reasonable and proper
protection of the Company Group and its affiliates, and are reasonable in
respect to subject matter, length of time and geographic area. You further agree
that, were you to breach any of the covenants contained in Section 8 or this
Section 9, the damage to the Company Group and its affiliates would be
irreparable. You therefore agree that the Company, in addition to any other
remedies available to it (including without limitation the remedies as provided
in Section 6), shall be entitled without posting bond to preliminary and
permanent injunctive relief against any breach or threatened breach by you of
any of those covenants. You further agree

 

15



--------------------------------------------------------------------------------

that, in the event that any provision of Section 8 or this Section 9 is
determined to be unenforceable by reason of its being extended over too great a
time, too large a geographic area or too great a range of activities, that
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law. It is also agreed that each of the Company’s
affiliates shall have the right to enforce all of your obligations under this
Agreement, including without limitation pursuant to this Section 9.

10. 409A Compliance.

(a) The parties agree that this Agreement shall be interpreted to comply with or
be exempt from Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the regulations and guidance promulgated thereunder to the
extent applicable (collectively “Code Section 409A”), and all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Code Section 409A. In no event whatsoever will
any member of the Company Group, or any of their respective affiliates or any
directors, officers, agents, attorneys, employees, executives, shareholders,
members, managers, trustees, fiduciaries, representatives, principals,
accountants, insurers, successors or assigns of such member of the Company Group
or such affiliate be liable for any additional tax, interest or penalties that
may be imposed on you under Code Section 409A or any damages for failing to
comply with Code Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under Code
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of

 

16



--------------------------------------------------------------------------------

this Agreement, references to a “termination,” “termination of employment” or
like terms shall mean “separation from service.” If you are deemed on the
Termination Date to be a “specified employee” within the meaning of that term
under Code Section 409A(a)(2)(B), then with regard to any payment or the
provision of any benefit that is considered nonqualified deferred compensation
under Code Section 409A payable on account of a “separation from service,” such
payment or benefit shall be made or provided at the date which is the earlier of
(i) the expiration of the six (6)-month period measured from the date of your
“separation from service” and (ii) the date of your death (the “Delay Period”).
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this Section 9(b) (whether they would have otherwise been payable in
a single sum or in installments in the absence of such delay) shall be paid or
reimbursed on the first business day following the expiration of the Delay
Period to you in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

(c) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits, to be provided in any other taxable year; provided, that this clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of your taxable year
following the taxable year in which the expense occurred.

 

17



--------------------------------------------------------------------------------

(d) For purposes of Code Section 409A, your right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days following the Termination Date”),
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

11. Miscellaneous. The headings in this Agreement are for convenience only and
shall not affect the meaning hereof. This Agreement constitutes the entire
agreement between the Company and you, and supersedes any prior communications,
agreements, term sheets and understandings, written or oral, with respect to
your employment and compensation and all matters pertaining thereto. If any
provision in this Agreement should, for any reason, be held invalid or
unenforceable in any respect, it shall be construed by limiting it so as to be
enforceable to the maximum extent compatible with applicable law. This Agreement
shall be governed by and construed in accordance with the internal substantive
laws of the Commonwealth of Pennsylvania without giving effect to any choice or
conflict of laws provision or rule that would cause the application of the
domestic substantive laws of any other jurisdiction.

12. Acceptance. In accepting this offer, you represent that you have not relied
on any agreement or representation, oral or written, express or implied, that is
not set forth expressly in this Agreement.

13. Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.

 

18



--------------------------------------------------------------------------------

14. Notices. Any, demand, consent or approval permitted or required to be given
under this Agreement shall be deemed duly made or given if it is in written form
and delivered personally, by facsimile (with receipt confirmed), by prepaid,
commercially recognized overnight carrier (with receipt confirmed), or by
certified or registered mail, return receipt requested. Any party may change the
address to which any notice, demand, consent or approval shall be sent by a
notice in writing to the other party in accordance with the provisions hereof.
All notices shall be addressed as follow:

If to you, to your last address on file in the records of the Company.

If to the Company:

 

Ollie’s Bargain Outlet, Inc.

6295 Allentown Boulevard, Suite A

Harrisburg, PA 17112

Attention: Chief Financial Officer

With a copy to:

CCMP Capital Advisors, LLC

245 Park Avenue, 16th Floor

New York, NY 10167

Attention: Richard Zannino, Joe Scharfenberger and Official Notice Clerk

Facsimile: (917) 464-7576

and

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10163

Facsimile: (212) 310-8007

Attention: Alexander Lynch

15. Counterparts. This Agreement may be executed in any number of counterparts,
each of which so executed will be deemed to be an original and such counterparts
will, when executed by the parties hereto, together constitute but one
agreement. Facsimile and electronic signatures shall be deemed to be the
equivalent of manually signed originals.

 

19



--------------------------------------------------------------------------------

16. Successors and Assigns. The provisions of this Agreement shall be binding on
and shall inure to the benefit of the Company and its assigns, including any
successor in interest to the Company who acquires all or substantially all of
the Company’s stock or assets. Neither this Agreement nor any of your rights,
duties or obligations shall be assignable by you. All your rights under this
Agreement shall inure to the benefit of and be enforceable by your personal or
legal representatives, estates, executors, administrators, heirs and
beneficiaries.

17. No Waiver; Amendment. No change or modification of this Agreement shall be
valid unless the same shall be in writing and signed by all of the parties
hereto. No waiver of any provisions of this Agreement shall be valid unless in
writing and signed by the party charged with waiver. No waiver of any of the
provisions of this Agreement shall be deemed, or shall constitute, a waiver of
any other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver, unless so provided in the waiver.

[Signature Page to Follow]

 

20



--------------------------------------------------------------------------------

Very truly yours,

 

OLLIE’S BARGAIN OUTLET, INC. By:  

/s/ Robert Bertram

Name:  

Robert Bertram

Title:  

General Counsel

Accepted and Agreed To

 

/s/ Jay Stasz

  Name: Jay Stasz  

[Signature Page to Stasz Employment Letter Agreement, dated November 18, 2015]

 

21



--------------------------------------------------------------------------------

Exhibit A

Form of OBO Holdings, Inc. 2015 Equity Incentive Plan and OBO Holdings
Nonqualified Stock

Option Award Agreement

 

1



--------------------------------------------------------------------------------

Exhibit B

Form of

Release of Claims

FOR AND IN CONSIDERATION OF the amounts to be provided to me in connection with
the termination of my employment, as set forth in the agreement between me and
Ollie’s Bargain Outlet, Inc. (the “Company”) dated as of November 18, 2015
(“Letter Agreement”), which are conditioned upon my signing this Release of
Claims and to which I am not otherwise entitled, and for other good and valuable
consideration, I, on my own behalf and on behalf of my heirs, executors,
beneficiaries and personal representatives, and all others connected with me,
hereby release and forever discharge the Company, its parents, subsidiaries and
other affiliates and all of their respective past and present officers,
directors, shareholders, employees, agents, general and limited partners,
members, managers, joint venturers, representatives, successors and assigns, and
all others connected with any of them, both individually and in their official
capacities, from any and all causes of action, rights and claims, of any nature
or type, known or unknown, which I have had in the past, now have, or might now
have, through the date of my signing of this Release of Claims, including, but
not limited to, any such causes of action, rights or claims in any way resulting
from, arising out of or connected with my employment by, investment in, or other
relationship with the Company or any of its affiliates or the termination of
that employment, investment and/or relationship or pursuant to any federal,
state or local law, regulation or other requirement (including without
limitation Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, and the fair employment
practices laws of the state or states in which I have provided services to the
Company or its affiliates, each as amended from time to time); provided that
nothing herein shall be a release of my rights to enforce any provision of the
Letter Agreement, or the Stockholders’ Agreement (as defined in the Letter
Agreement).

 

1



--------------------------------------------------------------------------------

In signing this Release of Claims, I acknowledge that I have had a reasonable
amount of time to consider the terms of this Release of Claims and that I am
signing this Release of Claims voluntarily and with a full understanding of its
terms.

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days following the
Termination Date (as defined in the Agreement). I also acknowledge that I am
advised by the Company and its subsidiaries and other affiliates to seek the
advice of an attorney prior to signing this Release of Claims; that I have had
sufficient time to consider this Release of Claims and to consult with an
attorney, if I wished to do so, or to consult with any other person of my
choosing before signing; and that I am signing this Release of Claims
voluntarily and with a full understanding of its terms.

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Letter Agreement. I understand that I may revoke this Release
of Claims at any time within seven (7) days of the date of my signing by written
notice to the Company in accordance with Section 13 of the Letter Agreement and
that this Release of Claims will take effect only upon the expiration of such
seven-day revocation period and only if I have not timely revoked it.

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

Signature:

 

 

Name (please print):

 

 

Date Signed:

 

 

 

2